Exhibit 10(a) First National Bank PROMISSORY NOTE Principal $1,409,847.80 Loan Date 01-24-2008 Maturity 01-24-2013 Loan No. 8558911 Call/Coll Account Officer 1523 Initials References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “*****” has been omitted due to text length limitations. Borrower: M-Tron Industries, Inc. Lender: First National Bank of Omaha Piezo Technology, Inc. 114th & Dodge 100 Douglas Ave. 11404 W Dodge RD Yankton, SD57078 Omaha, NE68154 Principal Amount: $1,409,847.80 Initial Rate: 5.385% Date of Note: January 24, 2008 PROMISE TO PAY.M-Tron Industries, Inc.; and Piezo Technology, Inc. (“Borrower”) jointly and severally promise to pay to First National Bank of Omaha (“Lender”), or order, in lawful money of the United States of America, the principal amount of One Million Four Hundred Nine Thousand Eight Hundred Forty-seven & 80/100 Dollars ($1,409,847.80), together with interest on the unpaid principal balance from January 24, 2008, until paid in full. PAYMENT. Subject to any payment changes resulting from changes in the Index, Borrower will pay this loan in accordance with the following payment schedule: Monthly Principal and interest payments starting 2/24/08 changing monthly based on floating 30 day Libor plus 210 bps. Final payment of Principal and interest due on 1/24/13. Unless otherwise agreed or required by applicable law, payments will be applied first to any accrued unpaid interest; then to principal; and then to any late charges.
